UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver, Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: 6.25% Convertible Perpetual Preferred Stock, $0.001 par value Common Stock, $0.001 par value Preferred Share Purchase Rights New York Stock Exchange New York Stock Exchange New York Stock Exchange (Title of Class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesTNo£ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Act.Yes£NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Aggregate market value of the voting common stock held by non-affiliates of the registrant at June 30, 2010:$4,012,157,212. Number of shares of the registrant’s common stock outstanding at February 22, 2011:118,115,582 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2011 Annual Meeting of Stockholders are incorporated by reference into Part III. TABLE OF CONTENTS Glossary of Certain Definitions 3 PART I Item 1. Business 7 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 32 Item 3. Legal Proceedings 41 Item 4. Reserved 41 Executive Officers of the Registrant 42 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 44 Item 6. Selected Financial Data 46 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 67 Item 8. Financial Statements and Supplementary Data 70 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships, Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statement Schedules Signatures Exhibit Index EX-3.2 (Amended and Restated By-laws) EX-10.9 (Summary of Non-Employee Director Compensation) EX-21 (Subsidiaries of Whiting Petroleum Corporation) EX-23.1 (Consent of Deloitte & Touche LLP) EX-23.2 (Consent of Cawley, Gillespie & Associates, Inc.) EX-31.1 (Certification by the Chairman and CEO Pursuant to Section 302) EX-31.2 (Certification by the Vice President and CFO Pursuant to Section 302) EX-32.1 (Certification of the Chairman and CEO Pursuant to Section 1350) EX-32.2 (Certification of the Vice President and CFO Pursuant to Section 1350) EX-99.2 (Report of Cawley, Gillespie & Associates, Inc.) 2 Table of Contents GLOSSARY OF CERTAIN DEFINITIONS Unless the context otherwise requires, the terms “we,” “us,” “our” or “ours” when used in this Annual Report on Form 10-K refer to Whiting Petroleum Corporation, together with its consolidated subsidiaries.When the context requires, we refer to these entities separately. We have included below the definitions for certain terms used in this Annual Report on Form 10-K: “3-D seismic” Geophysical data that depict the subsurface strata in three dimensions.3-D seismic typically provides a more detailed and accurate interpretation of the subsurface strata than 2-D, or two-dimensional, seismic. “Bbl” One stock tank barrel, or 42 U.S. gallons liquid volume, used in this report in reference to oil and other liquid hydrocarbons. “Bcf” One billion cubic feet of natural gas. “Bcfe” One billion cubic feet of natural gas equivalent. “BOE” One stock tank barrel equivalent of oil, calculated by converting natural gas volumes to equivalent oil barrels at a ratio of six Mcf to one Bbl of oil. “CO2 flood” A tertiary recovery method in which CO2 is injected into a reservoir to enhance hydrocarbon recovery. “completion” The installation of permanent equipment for the production of crude oil or natural gas, or in the case of a dry hole, the reporting of abandonment to the appropriate agency. “deterministic method” The method of estimating reserves or resources using a single value for each parameter (from the geoscience, engineering or economic data) in the reserves calculation. “farmout” An assignment of an interest in a drilling location and related acreage conditioned upon the drilling of a well on that location. “FASB” Financial Accounting Standards Board. “FASB ASC” The Financial Accounting Standards Board Accounting Standards Codification. “GAAP” Generally accepted accounting principles in the United States of America. “MBbl” One thousand barrels of oil or other liquid hydrocarbons. “MBOE” One thousand BOE. “MBOE/d” One MBOE per day. “Mcf” One thousand cubic feet of natural gas. “Mcfe” One thousand cubic feet of natural gas equivalent. “MMBbl” One million Bbl. “MMBOE” One million BOE. 3 Table of Contents “MMBtu” One million British Thermal Units. “MMcf” One million cubic feet of natural gas. “MMcf/d” One MMcf per day. “MMcfe/d” One MMcfe per day. “PDNP” Proved developed nonproducing reserves. “PDP” Proved developed producing reserves. “plugging and abandonment” Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface.Regulations of many states require plugging of abandoned wells. “possible reserves” Those reserves that are less certain to be recovered than probable reserves. “pre-tax PV10%” The present value of estimated future revenues to be generated from the production of proved reserves calculated in accordance with the guidelines of the Securities and Exchange Commission (“SEC”), net of estimated lease operating expense, production taxes and future development costs, using price and costs as of the date of estimation without future escalation, without giving effect to non-property related expenses such as general and administrative expenses, debt service and depreciation, depletion and amortization, or Federal income taxes and discounted using an annual discount rate of 10%.Pre-tax PV10% may be considered a non-GAAP financial measure as defined by the SEC.See footnote (1) to the Proved Reserves table in Item 1. “Business” of this Annual Report on Form 10-K for more information. “probable reserves” Those reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are as likely as not to be recovered. “proved developed reserves” Proved reserves that can be expected to be recovered through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well. “proved reserves” Those reserves which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs and under existing economic conditions, operating methods and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced, or the operator must be reasonably certain that it will commence the project, within a reasonable time. The area of the reservoir considered as proved includes all of the following: a. The area identified by drilling and limited by fluid contacts, if any, and b. Adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or gas on the basis of available geoscience and engineering data. 4 Table of Contents Reserves that can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when both of the following occur: a. Successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based, and b. The project has been approved for development by all necessary parties and entities, including governmental entities. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined.The price shall be the average price during the 12-month period before the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. “proved undeveloped reserves” Proved reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion.Reserves on undrilled acreage shall be limited to those directly offsetting development spacing areas that are reasonably certain of production when drilled, unless evidence using reliable technology exists that establishes reasonable certainty of economic producibility at greater distances.Undrilled locations can be classified as having undeveloped reserves only if a development plan has been adopted indicating that they are schedule to be drilled within five years, unless specific circumstances justify a longer time.Under no circumstances shall estimates for proved undeveloped reserves be attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual projects in the same reservoir or an analogous reservoir, or by other evidence using reliable technology establishing reasonable certainty. “PUD” Proved undeveloped reserves. “reasonable certainty” If deterministic methods are used, reasonable certainty means a high degree of confidence that the quantities will be recovered.If probabilistic methods are used, there should be at least a 90 percent probability that the quantities actually recovered will equal or exceed the estimate.A high degree of confidence exists if the quantity is much more likely to be achieved than not, and, as changes due to increased availability of geoscience (geological, geophysical and geochemical) engineering, and economic data are made to estimated ultimate recovery with time, reasonably certain estimated ultimate recovery is much more likely to increase or remain constant than to decrease. “reserves” Estimated remaining quantities of oil and gas and related substances anticipated to be economically producible, as of a given date, by application of development projects to known accumulations.In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and gas or related substances to market, and all permits and financing required to implement the project. “reservoir” A porous and permeable underground formation containing a natural accumulation of producible crude oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. “resource play” Refers to drilling programs targeted at regionally distributed oil or natural gas accumulations.Successful exploitation of these reservoirs is dependent upon new technologies such as horizontal drilling and multi-stage fracture stimulation to access large rock volumes in order to produce economic quantities of oil or natural gas. 5 Table of Contents “working interest” The interest in a crude oil and natural gas property (normally a leasehold interest) that gives the owner the right to drill, produce and conduct operations on the property and a share of production, subject to all royalties, overriding royalties and other burdens and to all costs of exploration, development and operations and all risks in connection therewith. 6 Table of Contents PART I Item 1. Business Overview We are an independent oil and gas company engaged in acquisition, development, exploitation, production and exploration activities primarily in the Permian Basin, Rocky Mountains, Mid-Continent, Gulf Coast and Michigan regions of the United States.We were incorporated in 2003 in connection with our initial public offering. Since our inception in 1980, we have built a strong asset base and achieved steady growth through property acquisitions, development and exploration activities.As of December 31, 2010, our estimated proved reserves totaled 304.9 MMBOE, representing an 11% increase in our proved reserves since December31, 2009.Our 2010 average daily production was 64.6 MBOE/d and implies an average reserve life of approximately 12.9 years. The following table summarizes by core area, our estimated proved reserves as of December 31, 2010, their corresponding pre-tax PV10% values, and our December 2010 average daily production rates, as well as our company’s total standardized measure of discounted future net cash flows as of December 31, 2010: Proved Reserves (1) Core Area Oil (2) (MMBbl) Natural Gas (Bcf) Total (MMBOE) % Oil (2) Pre-Tax PV10% Value (3) (In millions) 4th Quarter 2010 Average Daily Production (MBOE/d) Permian Basin 94 % $ Rocky Mountains 78 % Mid-Continent 92 % Gulf Coast 34 % Michigan 32 % Total 83 % $ Discounted Future Income Taxes - ) - Standardized Measure of Discounted Future Net Cash Flows - $ - Oil and gas reserve quantities and related discounted future net cash flows have been derived from oil and gas prices calculated using an average of the first-day-of-the month price for each month within the 12 months ended December 31, 2010, pursuant to current SEC and FASB guidelines. Oil includes natural gas liquids. Pre-tax PV10% may be considered a non-GAAP financial measure as defined by the SEC and is derived from the standardized measure of discounted future net cash flows, which is the most directly comparable GAAP financial measure.Pre-tax PV10% is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting future income taxes.We believe pre-tax PV10% is a useful measure for investors for evaluating the relative monetary significance of our oil and natural gas properties.We further believe investors may utilize our pre-tax PV10% as a basis for comparison of the relative size and value of our proved reserves to other companies because many factors that are unique to each individual company impact the amount of future income taxes to be paid.Our management uses this measure when assessing the potential return on investment related to our oil and gas properties and acquisitions.However, pre-tax PV10% is not a substitute for the standardized measure of discounted future net cash flows.Our pre-tax PV10% and the standardized measure of discounted future net cash flows do not purport to present the fair value of our proved oil and natural gas reserves. 7 Table of Contents While historically we have grown through acquisitions, we are increasingly focused on a balance between exploration and development programs and continuing to selectively pursue acquisitions that complement our existing core properties.We believe that our significant drilling inventory, combined with our operating experience and cost structure, provides us with meaningful organic growth opportunities. Our growth plan is centered on the following activities: • pursuing the development of projects that we believe will generate attractive rates of return; • maintaining a balanced portfolio of lower risk, long-lived oil and gas properties that provide stable cash flows; • seeking property acquisitions that complement our core areas;and • allocating a portion of our capital budget to leasing and exploring prospect areas. During 2010, we incurred $1,007.6 million in exploration, development and total acquisition expenditures, including $822.9 million for the drilling of 189 gross (88.0 net) wells.Of these new wells, 84.3 (net) resulted in productive completions and 3.7 (net) were unsuccessful, yielding a 96% success rate. Our current 2011 capital budget is $1,350.0 million, and included in this amount is approximately $110.0 million in acreage acquisition costs.Previously, we have not included acreage acquisition costs in our annual capital budgets.However, during 2010 we incurred $155.5 million in aggregate acreage purchases and have therefore decided to include such costs in our capital budgets going forward.The 2011 capital budget of $1,350.0 million represents a 38% increase from the $978.3 million in exploration, development and acreage expenditures we incurred in 2010.We expect to fund substantially all of our 2011 capital budget using net cash provided by operating activities, which has increased primarily in response to the higher oil prices experienced throughout 2010 and continuing into the first part of 2011, as well as in response to higher crude oil production volumes. Acquisitions and Divestitures The following is a summary of our acquisitions and divestitures during the last two years.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for more information on these acquisitions and divestitures. 2010 Acquisitions. In September 2010, we acquired operated interests in 19 producing oil and gas wells, undeveloped acreage, and gathering lines, all of which are located on approximately 20,400 gross (16,100 net) acres in Weld County, Colorado.The aggregate unadjusted purchase price was $19.2 million, and substantially all of it was allocated to the properties and acreage acquired. In August 2010, we acquired oil and gas leasehold interests covering approximately 112,000 gross (90,200 net) acres in the Montana portion of the Williston Basin for $26.0 million.The undeveloped acreage is located in Roosevelt and Sheridan counties. 2010 Divestitures.We did not have any significant divestitures during the year ended December 31, 2010. 2009 Acquisitions. During 2009, we acquired additional royalty and overriding royalty interests in the North Ward Estes field and various other fields in the Permian Basin in two separate transactions with private owners.Also included in these transactions were contractual rights, including an option to participate for an aggregate 10% working interest and right to back in after payout for an additional aggregate 15% working interest in the development of deeper pay zones on acreage under and adjoining the North Ward Estes field. We completed the first acquisition of additional royalty and overriding royalty interests in November 2009, with a purchase price of $38.7 million and an effective date of October 1, 2009.The average daily net production attributable to this transaction was approximately 0.3 MBOE/d in September 2009.Estimated proved reserves attributable to the acquired interests are 2.2 MMBOE, resulting in an acquisition price of $17.59 per BOE.We completed the second acquisition of additional royalty and overriding royalty interests in December 2009, with a purchase price of $27.4 million and an effective date of November 1, 2009.The average daily net production attributable to this transaction was approximately 0.2 MBOE/d in September 2009.Estimated proved reserves attributable to the acquired interests are 1.6 MMBOE, resulting in an acquisition price of $17.13 per BOE.Reserves attributable to royalty and overriding royalty interests are not burdened by operating expenses or any additional capital costs, including CO2 costs, which are paid by the working interest owners. 8 Table of Contents In aggregate, the two acquisitions in the North Ward Estes field represent 3.8 MMBOE of proved reserves at an acquisition price of $66.1 million, or $17.39 per BOE.These two acquisitions were funded primarily from net cash provided by operating activities.Substantially all of the purchase price was allocated to the properties acquired. 2009 Participation Agreement.In June 2009, we entered into a participation agreement with a privately held independent oil company covering twenty-five 1,280-acre units and one 640-acre unit located primarily in the western portion of the Sanish field in Mountrail County, North Dakota.Under the terms of the agreement, the private company agreed to pay 65% of our net drilling and well completion costs to receive 50% of our working interest and net revenue interest in the first and second wells planned for each of the units.Pursuant to the agreement, we will remain the operator for each unit. At the closing of the agreement, the private company paid us $107.3 million, representing $6.4 million for acreage costs, $65.8 million for 65% of our cost in 18 wells drilled or drilling and $35.1 million for a 50% interest in our Robinson Lake gas plant and oil and gas gathering system, resulting in a pre-tax gain on sale of $4.6 million.We used these proceeds to repay a portion of the debt outstanding under our credit agreement. Business Strategy Our goal is to generate meaningful growth in our net asset value per share of proved reserves by acquisition, exploitation and exploration of oil and gas projects with attractive rates of return on capital employed.To date, we have pursued this goal through both the acquisition of reserves and continued field development in our core areas.Because of our extensive property base, we are pursuing several economically attractive oil and gas opportunities to exploit and develop properties as well as explore our acreage positions for additional production growth and proved reserves.Specifically, we have focused, and plan to continue to focus, on the following: Pursuing High-Return Organic Reserve Additions.The development of large resource plays such as our Williston Basin and Denver Julesburg Basin(“DJ Basin”) projects has become one of our central objectives.As of December 31, 2010, we have assembled approximately 109,200 gross (66,500 net) acres on the eastern side of the Williston Basin in North Dakota in an active oil development play at our Sanish field area, where the Middle Bakken reservoir is oil productive.As of February 15, 2011, we have participated in the drilling of 229 successful wells (172 operated) in our Sanish field acreage that had a combined net production rate of 22.3 MBOE/d during December 2010. As of December 31, 2010, we have assembled approximately 360,500 gross (234,900 net) acres in the Lewis & Clark Prospect in Billings, Golden Valley and Stark Counties, North Dakota.Through the end of 2010 we have drilled seven horizontal wells into the Three Forks reservoir at Lewis & Clark, and the average production from these seven wells was approximately 0.6 MBOE/d during the first 30 days of production.We hold a working interest in 250 1,280-acre spacing units in the Lewis & Clark Prospect, and we estimate two to four wells per 1,280-acre spacing unit to fully develop this area.We currently have five drilling rigs operating in this project, and we plan to double this rig count by the end of 2011. In addition to the Lewis & Clark Prospect, we have assembled acreage positions in the Cassandra, Hidden Bench and Big Island prospects located in North Dakota, and the Starbuck Prospect, located in Montana.In aggregate we have assembled approximately 289,600 gross (206,100 net) acres.In 2011 we intend to test each area with one or more wells. 9 Table of Contents In May 2008 we acquired interests in the Flat Rock Gas field in Uintah County, Utah.The main production in the Flat Rock field is from the Entrada formation.In late 2009 and early 2010, we entered into 5-year fixed-price gas contracts that averaged over $5.15 per Mcf at our Flat Rock field to maintain the economic viability of this production.During 2010, we drilled four wells in our Flat Rock field. In September 2010, we acquired operated interests in 19 producing oil and gas wells, undeveloped acreage and gathering lines, all of which are located on approximately 20,400 gross (16,100 net) acres at our Redtail Prospect in Weld County, Colorado, which brings our total acreage position in that area to approximately 89,400 gross (66,100 net) acres.Drilling in this area will target the Niobrara formation.We initiated a seven well exploratory drilling program in late 2010 that will continue through June 2011, and we have drilled four wells as of February 15, 2011.Based on our current acreage position and a successful exploratory program, we could operate up to 220 wells and participate in an additional 125 non-operated wells.Initial flow rates from the Niobrara formation in the DJ Basin recently announced by other operators are ranging from 600 to 1,600 Bbls of oil per day from multi-stage fracture stimulated horizontal wells.As of December 31, 2010, we have leased over 78,800 gross (66,200 net) acres in our Big Tex Prospect in the Delaware Basin of West Texas, where we will be targeting the Wolfcamp and Bone Springs formations.Production from these two areas will be primarily oil. Developing and Exploiting Existing Properties.Our existing property base and our acquisitions over the past five years have provided us with numerous low-risk opportunities for exploitation and development drilling.As of December 31, 2010, we have identified a drilling inventory of over 2,200 gross wells that we believe will add substantial production over the next five years.Our drilling inventory consists of the development of our proved and non-proved reserves on which we have spent significant time evaluating the costs and expected results.Additionally, we have several opportunities to apply and expand enhanced recovery techniques that we expect will increase proved reserves and extend the productive lives of our mature fields.In 2005, we acquired two large oil fields, the Postle field, located in the Oklahoma Panhandle, and the North Ward Estes field, located in the Permian Basin of West Texas.We have experienced significant production increases to date in these fields through the use of secondary and tertiary recovery techniques, and we anticipate such production increases at the North Ward Estes field to continue over the next four to seven years.In these fields, we are actively injecting water and CO2 and executing extensive re-development, drilling and completion operations, as well as enhanced gas handling and treating capability. Growing Through Accretive Acquisitions.From 2004 to 2010, we completed 16 separate acquisitions of producing properties for estimated proved reserves of 230.9 MMBOE, as of the effective dates of the acquisitions.Our experienced team of management, land, engineering and geoscience professionals has developed and refined an acquisition program designed to increase reserves and complement our existing properties, including identifying and evaluating acquisition opportunities, negotiating and closing purchases and managing acquired properties.We intend to selectively pursue the acquisition of properties complementary to our core operating areas. Disciplined Financial Approach.Our goal is to remain financially strong, yet flexible, through the prudent management of our balance sheet and active management of commodity price volatility.We have historically funded our acquisitions and growth activity through a combination of equity and debt issuances, bank borrowings and internally generated cash flow, as appropriate, to maintain our strong financial position.From time to time, we monetize non-core properties and use the net proceeds from these asset sales to repay debt under our credit agreement.To support cash flow generation on our existing properties and help ensure expected cash flows from acquired properties, we periodically enter into derivative contracts.Typically, we use costless collars and fixed price gas contracts to provide an attractive base commodity price level. Competitive Strengths We believe that our key competitive strengths lie in our balanced asset portfolio, our experienced management and technical team and our commitment to effective application of new technologies. 10 Table of Contents Balanced, Long-Lived Asset Base.As of December 31, 2010, we had interests in 9,698 gross (3,755 net) productive wells across approximately 1,115,000 gross (560,800 net) developed acres in our five core geographical areas.We believe this geographic mix of properties and organic drilling opportunities, combined with our continuing business strategy of acquiring and exploiting properties in these areas, presents us with multiple opportunities in executing our strategy because we are not dependent on any particular producing regions or geological formations.Our proved reserve life is approximately 12.9 years based on year-end 2010 proved reserves and 2010 production. Experienced Management Team.Our management team averages 28 years of experience in the oil and gas industry.Our personnel have extensive experience in each of our core geographical areas and in all of our operational disciplines.In addition, each of our acquisition professionals has at least 30 years of experience in the evaluation, acquisition and operational assimilation of oil and gas properties. Commitment to Technology.In each of our core operating areas, we have accumulated detailed geologic and geophysical knowledge and have developed significant technical and operational expertise.In recent years, we have developed considerable expertise in conventional and 3-D seismic imaging and interpretation.Our technical team has access to approximately 6,560 square miles of 3-D seismic data, digital well logs and other subsurface information.This data is analyzed with advanced geophysical and geological computer resources dedicated to the accurate and efficient characterization of the subsurface oil and gas reservoirs that comprise our asset base.In addition, our information systems enable us to update our production databases through daily uploads from hand held computers in the field.With the acquisition of the Postle and North Ward Estes properties, we have assembled a team of 13 professionals averaging over 22 years of expertise managing CO2floods.This provides us with the ability to pursue other CO2flood targets and employ this technology to add reserves to our portfolio.This commitment to technology has increased the productivity and efficiency of our field operations and development activities. In June 2009, we implemented a “Drill Well on Paper” (“DWOP”) process on our drilling program in the Sanish field in North Dakota. DWOP is an optimization program for all parties involved in the drilling process to engage in looking for ways to reduce the time and costs associated with the drilling of a well.The first step in the DWOP process is to determine the “technical limit” time, which is the time necessary to drill the perfect well.We then perform a step-by-step analysis of the drilling process with the ultimate goal of drilling a well within the technical limit time.The program has been very successful in the Sanish field where all of our operated rigs have been through the program. In 2009, we reduced drilling time by 10 days per well, from 38 days to 28 days.In 2010, we experienced continued success and were able to reduce the drilling time by an additional 8 days.We plan to expand this program to all of our operated rigs in North Dakota in 2011. In 2010, we were the first to implement a 24-stage fracture stimulation treatment utilizing sliding sleeve technology and have recently run the equipment to pump a 30-stage sliding sleeve stimulation.On March 1, 2010, we completed the installation of 298 permanent geophones across the Sanish field which has allowed us to gather microseismic data on every fracture stimulation we have pumped in the field.This information has been useful in determining the effectiveness of our hydraulic stimulations along with assisting in developing the proper spacing of wellbores in the field. 11 Table of Contents Proved, Probable and Possible Reserves Our estimated proved, probable and possible reserves as of December 31, 2010 are summarized in the table below.See “Reserves” in Item 2 of this Annual Report on Form 10-K for information relating to the uncertainties surrounding these reserve categories. Permian Basin: Oil (MMBbl) Natural Gas (Bcf) Total (MMBOE) % of Total Proved Estimated Future Capital Expenditures (In millions) PDP 38 % PDNP 24 % PUD 38 % Total Proved % $ Total Probable $ Total Possible $ Rocky Mountains: PDP 72 % PDNP 1 % PUD 27 % Total Proved % $ Total Probable $ Total Possible $ Mid-Continent: PDP 88 % PDNP 2 % PUD 10
